JONES, JUDGE:
This is another of the many “Montgomery Flood” claims filed in this Court. The claimant, The Firestone Tire & Rubber Company, claims damages in the amount of $6,824.17 caused by the flooding of claimant’s property, being a leasehold estate and personal property, in the City of Montgomery. The liability of the respondent, Department of Highways, was recognized in Judge Ducker’s opinion issued February 16, 1972, overruling the respondent’s motion to dismiss this and other companion cases.
The parties, by counsel, now have stipulated and agreed that the total amount of damages sustained by the claimant is $6,000.00, and the written stipulation is hereby approved. Accordingly, an award is made to The Firestone Tire & Rubber Company in the amount of $6,000.00.
Award of $6,000.00.